IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0942
                               Filed August 7, 2019


IN THE INTEREST OF P.M.,
Minor Child,

A.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

       Melissa Anderson-Seeber, Waterloo, attorney and guardian ad litem for

minor child.



       Considered by Potterfield, P.J., Greer, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


DANILSON, Senior Judge.

       A mother appeals the termination of her parental rights to her child. We find

there is sufficient evidence in the record to support the termination, termination is

in the child’s best interests, and the mother has not shown termination would be

detrimental to the child due to the closeness of the parent-child relationship. We

affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       The mother in this case, A.C., and her paramour, R.M., came to the

attention of the Iowa Department of Human Services (DHS) in February 2017,

when the mother’s child, K.C., born in 2016, was diagnosed with shaken baby

syndrome. The child was in R.M.’s care when the child received extensive brain

injuries. A founded child abuse report named R.M. as the person responsible for

physically abusing K.C. The mother did not believe R.M. caused K.C.’s injuries

and continued in a relationship with him. The mother and R.M. had a child, S.M.,

later in 2017. The mother’s parental rights to K.C. and S.M. and the father’s rights

to S.M. were terminated. The termination was affirmed on appeal. In re K.C., No.

18-1249, 2019 WL 325863, at *5 (Iowa Ct. App. Jan. 23, 2019).

       The mother and R.M. are the parents of P.M., born in 2018. The child was

removed from the parents’ care shortly after birth due to the safety concerns arising

from the injuries to K.C. and placed in the home of a relative. The child was

adjudicated to be in need of assistance (CINA), pursuant to Iowa Code section

232.2(6)(b) and (c)(2) (2018).

       The mother participated in services, including individual therapy and

supervised visitation. The mother continued in a relationship with R.M. and resided
                                            3


at the same residence. She does not believe R.M. caused K.C.’s injuries or that

he poses a risk to her children. The parents’ failure to acknowledge the nature

and causation of K.C.’s injuries created a barrier to the effectiveness of services.

        On March 4, 2019, the State filed a petition seeking termination of the

parents’ rights. The juvenile court terminated the mother’s rights under section

232.116(1)(d), (g), and (h) (2019).1 The court found the parents “have not utilized

the services offered or been able to demonstrate that they are capable of providing

a safe home for the child.” The court stated, “Parent education services, individual

therapy and couples counseling are all futile efforts until both parents acknowledge

a problem exists and a need for treatment.” The court concluded termination of

the mother’s parental rights was in the child’s best interests. The mother appeals.

        II.    Standard of Review

        Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). “‘Clear and convincing evidence’ means there are no

serious or substantial doubts as to the correctness [of] conclusions of law drawn

from the evidence.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (citation omitted).

Our primary concern is the best interests of the child. In re J.S., 846 N.W.2d 36,

40 (Iowa 2014).

        III.   Discussion

        A.     The mother claims the State did not present sufficient evidence to

warrant termination of her parental rights.         “When the juvenile court orders

termination of parental rights on more than one statutory ground, we need only find



1
    The father’s parental rights were also terminated. He has not appealed.
                                        4

grounds to terminate on one of the sections to affirm.” In re T.S., 868 N.W.2d 425,

435 (Iowa Ct. App. 2015). We consider the termination of the mother’s parental

rights under section 232.116(1)(g).

      A parent’s rights may be terminated under section 232.116(1)(g) when the

following have occurred:

             (1) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
             (2) The court has terminated parental rights pursuant to
      section 232.117 with respect to another child who is a member of the
      same family or a court of competent jurisdiction in another state has
      entered an order involuntarily terminating parental rights with respect
      to another child who is a member of the same family.
             (3) There is clear and convincing evidence that the parent
      continues to lack the ability or willingness to respond to services
      which would correct the situation.
             (4) There is clear and convincing evidence that an additional
      period of rehabilitation would not correct the situation.

      There was a CINA adjudication for the child on September 28, 2018. The

mother’s parental rights to K.C. and S.M. were terminated on July 9, 2018, with the

court noting the serious head injuries sustained by K.C. The mother did not

demonstrate the ability or willingness to respond to services because she denied

R.M.’s responsibility and continued in a relationship with him. We previously

stated, “The mother has chosen to remain with R.M. despite the permanent injuries

K.C. has suffered—injuries medical personnel concluded could not have occurred

in the absence of non-accidental trauma.” K.C., 2019 WL 325863, at *4. In the

founded child abuse report, DHS determined R.M. was responsible for K.C.’s

injuries. We also find there is clear and convincing evidence that an additional

period of rehabilitation would not correct the situation because the mother would

not admit there were any problems that services could help correct. Her posture
                                          5


continues notwithstanding the prior termination of her parental rights to K.C and

S.M.

       We conclude the juvenile court properly terminated the mother’s parental

rights under section 232.116(1)(g).

       B.     The mother asserts termination of her parental rights is not in the

best interests of the child. In considering a child’s best interests, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41.

       We find termination of the mother’s parental rights is in the child’s best

interests. The mother has consistently placed her relationship with R.M. above

her relationship with the child. Due to her unwillingness to acknowledge the

injuries to another child were the result of physical abuse or lack of insight, she is

unable to act in the child’s best interests by protecting the child from danger.

Additional time will also not assist in preserving the parent-child relationship.

       C.     The mother claims the juvenile court should have declined to

terminate her parental rights due to the exception found in section 232.116(3)(c),

which provides a court may decide not to terminate a parent’s rights if termination

would be detrimental to the child based on the closeness of the parent-child

relationship. The child is of young age and has been out of the family home nearly
                                         6


the entirety of the child’s life. We determine the mother’s bond with the child does

not preclude termination of the mother’s parental rights. We do not find termination

of the mother’s rights would be detrimental to the child.

       We affirm the decision of the juvenile court.

       AFFIRMED.